Citation Nr: 9932991	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-08 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a compensable disability evaluation for 
chloracne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry



INTRODUCTION

The veteran had service from February 1968 to May 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on  appeal from a rating decision in which the 
regional office (RO) granted service connection and assigned 
a zero percent disability rating for chloracne and granted 
service connection and assigned a 30 percent rating for PTSD.  

In the claim he filed in September 1996, the veteran 
identified degenerative arthritis as a disorder for which he 
sought service connection.  That issue has not been developed 
and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  By a rating decision in August 1997, the RO granted 
service connection for PTSD and awarded a 30 percent rating 
for the neuropsychiatric disability.

2.  The RO notified the appellant of the August 1997 rating 
decision by a letter dated August 8, 1997.

3.  The appellant filed a notice of disagreement concerning 
the rating assigned for PTSD by the August 1997 rating 
decision on May 29, 1998.

4.  The regional office issued a statement of the case 
concerning the issue of the rating for PTSD on July 2, 1998.

5.  The earliest response to the statement of the case was 
filed on September 23, 1998.

6.  The veteran's disability from chloracne is manifested by 
moderately disfiguring scars on his face and neck, without 
marked disfigurement, and without clinical findings that the 
scars are tender, painful, poorly nourished, repeatedly 
ulcerative, or cause functional impairment.


CONCLUSIONS OF LAW

1.  There is no appeal pending before the Board of Veterans' 
Appeals concerning the issue of a rating in excess of 30 
percent for PTSD.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (1998).

2.  The criteria for a rating of 10 percent for chloracne are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 780) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating in Excess of 30 Percent for PTSD

Appellate review of an RO decision is initiated by a notice 
of disagreement (NOD) and completed by a substantive appeal 
after a statement of the case (SOC) is furnished.  
38 U.S.C.A. § 7105(a) (West 1991).  An appeal consists of a 
timely filed NOD in writing, and after a SOC has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (1998).  An NOD is a written communication from a 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction.  38 C.F.R. § 20.201 (1998).  A 
substantive appeal consists of a properly completed VA Form 9 
"Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1998).  A substantive appeal must be 
filed within 60 days of the date that the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (1998).  
A substantive appeal postmarked prior to the expiration of 
the applicable time period will be accepted as timely filed.  
In the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by the Department of Veterans Affairs 
(VA).  38 C.F.R. § 20.305 (1998).

On August 8, 1997, the RO notified the veteran of its 
decision to award a 30 percent rating for PTSD.  He filed a 
timely NOD on May 29, 1998.  He also filed a VA Form 9 on 
June 11, 1998, however, this was prior to the issuance of an 
SOC on the issue of the rating assigned for PTSD.  On July 2, 
1998, the RO furnished him a SOC which addressed this issue.  
The RO advised him in an accompanying letter that to perfect 
his appeal he must file a substantive appeal within 60 days 
or within the remainder of the one-year period from the date 
of the letter notifying him of the action he had appealed.  

Nothing was received by the RO in response to the SOC until 
the veteran's representative filed a VA Form 646 dated 
September 23, 1998.  This referred to the issue of a higher 
rating for PTSD, but it was not filed within sixty days of 
the issuance of the SOC or within a year of the rating 
decision which assigned the rating which was purportedly 
appealed.

The Board notified the appellant by letter in October 1999 
that the Board was considering the timeliness of the 
substantive appeal as to this issue.  The veteran responded 
that he did furnish a VA Form 9, and pointed out that the 
Board had informed him in December 1998 that it had received 
notice of his appeal (VA Form 9).  The Board acknowledges 
that a VA Form 9 was filed.  However, it was filed before the 
issuance of the SOC, not in response to the SOC.  The statute 
clearly sets out the chronological sequence of events to file 
an appeal:  appellate review is initiated by a NOD and 
completed by a substantive appeal after a SOC is furnished.  
38 U.S.C.A. § 7105(a).  Unfortunately, this sequence was not 
followed in this instance.

As the veteran had been notified of the RO's decision on 
August 8, 1997, and as he had been furnished a SOC on July 2, 
1998, he would have had until August 31, 1998, (60 days after 
being provided an SOC) to file a timely substantive appeal or 
to request an extension of time.  See 38 C.F.R. § 20.303 
concerning requests for extension of time within which to 
file a substantive appeal.  No further written communication 
was received until at least September 23, 1998, which is the 
date of the VA Form 646.  The Board finds that the veteran 
did not timely file a substantive appeal on the issue of 
entitlement to a rating in excess of 30 percent for PTSD.

In this respect, the Board notes that the United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims, hereinafter the Court), in Fenderson v. 
West, 12 Vet. App. 119 (1999) held, in part, that the RO 
never issued a SOC concerning the issue involving the right 
testicle, as the document adding that issue to the appeal 
"mistakenly treated the right-testicle claim as one for an 
'[i]ncreased evaluation for service[-]connected ... residuals 
of surgery to right testicle' ... rather than as a disagreement 
with the original rating award, which is what it was."  Id. 
at 132, emphasis in the original.  Fenderson involved a 
situation in which the Board had concluded that the appeal as 
to the issue involving the right testicle was not properly 
before it, on the basis that a substantive appeal had not 
been filed. 

In this case, the RO identified the issue in the July 2, 
1998, SOC as "Entitlement to an evaluation in excess of 30% 
for service connected PTSD."  As the RO did not use the 
formulation that the RO had used in Fenderson, and as the 
Court did not specify a formulation of the issue that must be 
used in order to have a SOC on this type of issue, i.e., an 
appeal from the initial disability rating assigned for a 
service-connected disability, the Board concludes that the 
SOC issued on July 2, 1998, was an SOC concerning the issue 
of the initial disability evaluation to be assigned to the 
service-connected PTSD.  In particular, the SOC sets out the 
chronology of events, which clearly shows that this is an 
appeal from the August 4, 1997, rating decision that granted 
service connection and assigned a 30 percent disability 
evaluation for PTSD; sets forth the pertinent law and 
regulations concerning the assignment of that disability 
evaluation; and sets forth the reasons and bases for that 
rating decision.  Thus, there is no need to remand this 
matter for the issuance of another SOC.  

The Court has held that it was proper for the Board to 
dismiss the appeal of a veteran who did not file a timely 
substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension of 
time within which to file a substantive appeal.  See Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Court opined that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a NOD and a formal appeal.  Id. at 555.

As to the issue of a rating in excess of 30 percent for PTSD, 
the Board concludes that there is no appeal pending before 
it.

II.  Increased Rating for Chloracne

The veteran has presented a well-grounded claim for a higher 
disability evaluation for his service-connected disability 
from chloracne within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

As noted above, the veteran has appealed the initial rating 
assigned for his service-connected chloracne.  This case 
differs from Fenderson, supra, in that the appellant did file 
a timely substantive appeal concerning the initial rating to 
be assigned for this disability.  Moreover, the SOC did 
provide him with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation.  The 
appellant's timely substantive appeal clearly indicated that 
he knew that the appeal was from the RO's initial assignment 
of a disability evaluation.  As the Court, in Fenderson, did 
not specify a formulation of the issue that would be 
satisfactory, but only distinguished the situation of filing 
a NOD following the grant of service connection and the 
initial assignment of a disability evaluation from that of 
filing a NOD from the denial of a claim for increase, and as 
the appellant in this case has clearly indicated that what he 
seeks is the assignment of a higher disability evaluation, 
the Board sees no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a compensable disability evaluation.  See 
Bernard v. Brown, 4 Vet. App. 384 (1883).  Therefore, the 
Board will not remand this matter solely for a re-
characterization of the issue in a new SOC.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

Service personnel records show that the veteran had two tours 
of duty in Vietnam during the Vietnam War.  He was a light 
weapons infantryman.  He received the Combat Infantryman 
Badge.

During a VA examination in May 1997, the veteran reported 
that during his first tour of duty in Vietnam, he was exposed 
several times to sprays of droplets released above his 
position by helicopters.  After several months, he developed 
a rash which he described as small water blisters that would 
crust over.  Later, he began to have boils, meaning large 
knots filled with pus, on his legs, ankles, and tops of his 
feet.  On his second tour, he was in an airborne division.  
He reported that during both tours, he passed into areas of 
defoliation.  The examiner noted that the veteran had 
recently had cysts excised in 1995 and 1996.  The veteran 
also reported having lesions on the bottom of his feet and 
the palms of his hands.  On examination, the veteran had 
multiple scars on the anterior and posterior neck and left 
preauricular areas.  The veteran stated that the scars were 
secondary to boils he had ruptured or boils which had been 
lanced or excised.  There were multiple small comedones, none 
of which were double, in front of his right ear on his right 
cheek.  There were multiple crateriform scars of the left 
side of his face adjacent to the oral commissures as well as 
the left preauricular areas.  There was one crateriform 
lesion about eight millimeters in size with a small inclusion 
cyst directly in front of it, again about eight millimeters 
in size that apparently had been previously excised, as there 
was a linear scar over the nodule.  On his back, there was 
evidence of previous folliculitis currently manifested by 
post-inflammatory hyperpigmentation.  There were two nodular 
scars which were symmetrical and in a line horizontally 
across his back, on either side of his back, approximately 
where his rucksack would have touched him.  The veteran 
reported that the scars also resulted from boils.  He also 
had multiple hyperpigmented scars on the right anterior shin 
and ankle and left anterior lower leg. The veteran had 
multiple other scars from nonacniform processes including 
psuedofolliculitis barbae, cigarette and tar burns on his 
arms, tinea cruris, tinea pedis, and surgical scars.  The 
examiner reported that in all likelihood the veteran had 
chloracne in the past.  Currently there was no active disease 
present except for the comedones on his face, which, 
according to the examiner, could be long term evidence of 
chloracne.

The evidence which the veteran submitted directly to the 
Board shows that he had a sebaceous cyst excised from the 
back of his neck in October 1998.  A note dated in September 
1998 indicates that the veteran complained that the cyst was 
painful if his collar rubbed on it.  There were two previous 
incision scars just superior to the present cyst.  The cyst 
was not tender to palpation.

The veteran's disability from chloracne has been rated by the 
RO utilizing Diagnostic Code 7800.  Under that diagnostic 
code, slight disfiguring scars on the head, face, or neck are 
evaluated as zero percent disabling.  Moderately disfiguring 
scars are rated as 10 percent disabling.  Severely 
disfiguring scars, especially if producing a marked and 
unsightly deformity of eyelids, lips or auricles, as 
evaluated as 30 percent disabling.  The highest schedular 
rating of 50 percent is assigned for disfiguring scars 
involving complete or exceptionally repugnant deformity of 
one side of the face or marked or repugnant bilateral 
disfigurement.

Pursuant to 38 C.F.R. §  4.7, which provides for assignment 
of the next higher evaluation where the disability picture 
more closely approximates the criteria for the next higher 
evaluations, the Board concludes that a 10 percent rating is 
warranted in this case.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  In this case, 
it is clear that the veteran has crateriform scarring on his 
face, especially on the left side. Many of the crateriform 
scars are in the areas in front of the earlobe and near the 
mouth.  One such scar is eight millimeters in size with an 
inclusion cyst immediately in front of it which also measures 
8 millimeters, over which is an excision scar.  The Board 
finds that the veteran's disability picture from chloracne 
scars on his face more closely approximates the criteria of 
the next higher schedular rating of 10 percent.  However, the 
criteria for the next higher schedular rating of 30 percent 
are not approximated.  It does not appear from the most 
recent clinical findings that the chloracne scars on the 
veteran's face and neck are severely disfiguring, or 
productive of marked and unsightly deformity of the eyelids, 
lips, or auricles.

The Board has considered the veteran's disability from 
chloracne in the context of other diagnostic codes pertinent 
to the rating of skin disorders in order to determine if a 
higher rating is assignable under such other codes.  
Diagnostic Code 7806 provides for higher ratings for eczema 
with constant exudation or itching, extensive lesions, or 
marked disfigurement.  The Board has already found that the 
veteran's chloracne has resulted in only moderate 
disfigurement.  Further, the chloracne-related lesions do not 
involve an extensive parts of the veteran's body.  Finally, 
as the most recent examination revealed no active disease 
process from chloracne, the evidence does not support 
assignment of a higher rating based on exudation or itching.

There is no evidence that the service-connected chloracne 
scars are objectively tender or painful, poorly nourished, or 
repeatedly ulcerative.  Further there is no evidence that 
such scars result in any functional impairment.  Therefore, 
additional ratings are not assignable pursuant to Diagnostic 
Codes 7803, 7804, or 7805.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings are provided for 
scars that are severely disfiguring or completely repugnant.  
Separate ratings are provided for scars which are tender, 
painful, poorly nourished, repeatedly ulcerative, or which 
cause functional impairment, but the medical evidence 
reflects that those manifestations are not present in this 
case.  Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for chloracne.  
Nor is it shown that the skin disorder so markedly interferes 
with employment as to render impractical the application of 
schedular standards.  The Board concludes that the impairment 
resulting from chloracne scars is adequately compensated by 
the 10 percent rating to be assigned pursuant to this 
decision and that extraschedular consideration is not 
warranted.


ORDER

The appeal of the 30 percent rating assigned for PTSD is 
dismissed.

An increased rating of 10 percent for chloracne is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

